          Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 1 of 23
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 6/11/2020
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :      1:19-cv-08423-GHW
                                                                  :
                              -v -                                :   MEMORANDUM OPINION
                                                                  :       AND ORDER
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, and                                  :
STUART DIAMOND,                                                   :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Plaintiff Aftern Sanderson worked for Defendants Leg Apparel and its subsidiary Amiee

Lynn. Sanderson is Black. He alleges that he was assigned a disproportionately heavy workload

relative to his white colleagues. Sanderson also complained to Human Resources when Defendant

Melissa Romanino asked him in front of their colleagues whether his contact at a client was his

“boyfriend.” Two days later, Sanderson was fired.

         Sanderson alleges that Defendants discriminated against him based on his race and perceived

sexual orientation. Defendants moved to dismiss some of Sanderson’s claims. Because Sanderson

has plausibly alleged a prima facie case of race and sexual orientation discrimination, Defendants’

partial motion to dismiss is mostly DENIED. But Sanderson’s negligent infliction of emotional

distress and gender-based hostile work environment claims are inadequately pleaded, so Defendants’

motion to dismiss is GRANTED in part.
           Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 2 of 23



I. BACKGROUND

         A. Facts 1

         Leg Apparel is a hosiery design, manufacturer, and marketer in New York. AC ¶ 3. Leg

Apparel is a subsidiary of Amiee Lynn. Id. Sanderson worked for Leg Apparel and Amiee Lynn as a

senior planner for about two years and eight months. Id. ¶ 7. Romanino was Sanderson’s

supervisor. Id. ¶ 32. Sanderson alleges that his work was “stellar.” Id. ¶ 10. Sanderson allegedly

received annual salary increases and was never “written up” for his behavior. Id. ¶ 11. Sanderson

alleges that Romanino praised him effusively. Id. ¶ 12.

                   1. Alleged Race Discrimination

         Sanderson alleges that his colleagues discriminated against him because he is Black.

Sanderson’s white colleagues allegedly made four disparaging comments about African Americans.

Id. ¶ 13. He first alleges that Anthony Principe, a white colleague, compared Nicki Minaj (who is

African American) to Taylor Swift (who is white). Id. ¶ 14. Principe allegedly commented that

Minaj should “stay in her lane,” that she did not deserve to be nominated for the 2015 MTV awards,

and that Swift is a superior artist. Id. Sanderson alleges that Principe made these comments to

provoke a “racially charged confrontation” and that he “looked directly” at Sanderson after making

them. Id. And Principe’s tone allegedly conveyed “extreme animosity.” Id. Principe also allegedly

disparaged Don Lemon (who is African American) around Sanderson and other Leg Apparel

employees. Id. ¶ 15. Sanderson alleges that Principe commented that Lemon is unqualified and

unintelligent. Id. Again, Principe allegedly looked directly at Sanderson after he made these

comments as if he expected a response. Id.


1 The facts in this section are drawn from Sanderson’s amended complaint (“AC”), Dkt No. 48, and his opposition
(“Opp.”) to Defendants’ partial motion to dismiss, Dkt No. 69. For this motion, the Court must accept as true the facts
alleged in the amended complaint. See, e.g., Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Because
Sanderson is pro se, the Court also considers factual allegations in his opposition. See, e.g., Braxton v. Nichols, No. 08 Civ.
8568(PGG), 2010 WL 1010001, at *1 (S.D.N.Y. Mar. 18, 2010). But “the tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                              2
            Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 3 of 23



        Sanderson next alleges that Kayla Coppola, another white coworker of his, also made racially

insensitive remarks. Id. ¶ 17. During protests in Baltimore in April 2015—which Sanderson

characterizes as “African American protests”—Coppola asked: “What are they . . . complaining

about?” Id. Sanderson understood her to be referring to African Americans when she made this

statement. Id. And finally, after Rachel Dolezal, a “former NAACP leader in San Francisco who

claimed to be black,” was “‘outed’ . . . as white[,]” Coppola allegedly asked: “Who would pretend to

be Black?” Id. ¶ 18. Sanderson alleges that Principe’s and Coppola’s remarks deeply offended him.

Id. ¶ 19.

        In August 2016, Sanderson allegedly had a “formal discussion” with the former head of

Human Resources (“HR”), Nelly Perrone. Id. ¶ 20. Sanderson expressed concern that Coppola was

not performing her share of work. Id. Sanderson also complained that staff meetings led by

Romanino included excessive gossip about personal matters. Id. Sanderson also alleges that he

carried a heavier workload than his white colleagues. Id. ¶ 21. The wasted time at staff meetings led

by Romanino allegedly compounded this problem. Id.

        In the fall of 2017, Sanderson alleges that he complained to Perrone that Romanino and her

supervisor, Arthur Lavitt, “bull[ied]” him and made “veiled threats” about his job. Id. ¶ 22.

Romanino and Lavitt allegedly created unnecessary work for Sanderson and left resumes for

potential candidates to replace him where passersby could see them. Id. Sanderson then spoke

about his workload with Michael Spolansky. 2 Id. ¶ 23. Sanderson told Spolansky that Lavitt once

“forced” him to stay at work until 10:30 p.m. Id. Spolansky allegedly responded that there was to

be “no more working until 10:30 p.m[.]” Id. Spolansky also told Sanderson that only Romanino,

and not Lavitt, would supervise him. Id.



2Michael Spolansky is not to be confused with named Defendant Stephen Spolansky. Sanderson alleges that Michael
Spolansky is the president of Amiee Lynn and Stephen Spolansky is the president of Leg Apparel.

                                                        3
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 4 of 23



        Sanderson alleges that his white coworkers intentionally talked loudly and argued among

themselves near him. Id. ¶ 24. They allegedly did this to make it difficult for Sanderson to converse

on the phone with his client, Walmart. Id. Sanderson alleges that his colleagues did not talk loudly

and argue when his white colleagues were on conference calls “at the same workstation.” Id.

Sanderson’s white colleagues allegedly intended to disrupt his phone calls to discriminate against him

because of his race. Id.

                2. Alleged Sexual Orientation Discrimination

        Sanderson also alleges that Defendants discriminated against him because of his perceived

sexual orientation. He alleges that Leg Apparel hired Victor Doggett in August 2016. Id. ¶ 25.

Sanderson trained Doggett, who is also African American. Id. Shortly after he started, Doggett

allegedly recounted a conversation he witnessed during his interview. Id. ¶ 26. Lavitt, Romanino,

and Coppola were interviewing Doggett. Id. Lavitt asked Romanino: “Where is Aftern? He should

meet Victor[.]” Id. Romanino responded that Sanderson was “in Martha’s Vineyard[.]” Id. Lavitt

asked: “Who’s he with?” Id. Coppola interjected that Sanderson was “with his boyfriend[.]” Id.

Romanino responded that Coppola didn’t “know that.” Id. Sanderson alleges that Coppola

responded cryptically, “I know.” Id. Sanderson alleges that Doggett told him that after this

exchange, “humorous banter ensued” among the three interviewers. Id. ¶ 27. Sanderson was the

target of this allegedly vicious “banter.” Id. Sanderson also disputes that he was “with his

boyfriend” on Martha’s Vineyard. Id. ¶ 28.

        While Doggett was employed at Leg Apparel, Sanderson allegedly witnessed other Leg

Apparel employees joking about Doggett’s perceived sexual orientation. Id. ¶ 31. Doggett allegedly

told his colleagues that “in a previous life[,]” Doggett believed he “was a French woman with long

flowing hair.” Id. Sanderson’s colleagues apparently inferred from this that Doggett was not

heterosexual and joked about his sexual orientation. Sanderson alleges that he found his colleagues’


                                                  4
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 5 of 23



speculation about Doggett’s sexual orientation “disrespectful, unprofessional[,] and discriminatory.”

Id.

        Leg Apparel fired Doggett in early 2017. Id. ¶ 31. Romanino allegedly told Sanderson that

Doggett was fired because he commented to Romanino that her daughter appeared “malnourished.”

Id. ¶ 30. But Perrone told Doggett that Leg Apparel was terminating him because of “budget cuts.”

Id.

        In July 2017, Sanderson alleges that Romanino again derisively referred to his sexual

orientation. Sanderson allegedly reported to Romanino that a conference call with a contact at

Walmart went well. Id. ¶ 32. Romanino asked in response whether the client contact at Walmart

was Sanderson’s “boyfriend.” Id. Romanino then allegedly laughed with a different Leg Apparel

employee, Angela Gillian. Id. Sanderson alleges that Romanino made this remark in front of their

colleagues and that Sanderson was thus “humiliated” by the remark. Id. But Sanderson did not

report the incident to HR because he worried that Leg Apparel management would retaliate against

him. Id. Sanderson alleges that management has fired other employees who have filed complaints

to retaliate against them. Id.

        Sanderson alleges that a similar incident occurred on September 7, 2017. Id. ¶ 33.

Sanderson again allegedly reported to Romanino that a conference call with a different client contact

at Walmart had gone well. Id. Romanino again asked whether Sanderson’s client contact at Walmart

was his “boyfriend.” Id. Again, Romanino asked this question in front of other Leg Apparel

employees. Id. And again, Sanderson was humiliated. Id. Sanderson alleges that Romanino “never

asked white or heterosexual colleagues” if their clients were their same-sex partners. Id. So

Sanderson argues that Romanino subjected him to disparate treatment. Id.

                3. Sanderson’s Internal Complaints and Termination

        Four days later, Sanderson emailed Romanino and Jennifer Borrelli, the Manager of HR, to


                                                  5
        Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 6 of 23



complain. Id. ¶ 36; see also Ex. L to AC. In the email, Sanderson described the July and September

2017 incidents. AC ¶ 36. In response, Romanino “apologized for ‘any hurt’ she may have caused.”

Ex. L to AC. Sanderson alleges that he told Borelli that he “just wanted the sexist jokes to stop”

because the jokes embarrassed him. AC ¶ 37. Borrelli allegedly apologized to him on behalf of Leg

Apparel and said that harassment would “not be tolerated.” Id. ¶ 38. Sanderson doubted Borrelli’s

sincerity because Leg Apparel allegedly settled seven sexual harassment complaints against Leg

Apparel President Stephen Spolansky. Id. ¶ 39. Sanderson also alleges that Leg Apparel fired a

former employee who complained that Lavitt sexually harassed her. Id. Sanderson alleges that these

incidents were “widely known and discussed” in the office. Id. Sanderson alleges that, in his

opinion, Leg Apparel and Amiee Lynn were a “good Ole Jewish boys club” that protected its senior

management team. Id.

       Sanderson also alleges that he expressed other concerns to Borrelli. Id. ¶ 40. Sanderson

complained that he had a disproportionate workload and that his white colleagues seemed to have

very little work. Id. For example, Sanderson alleges that he observed a white colleague, “Mr. Ford,”

reading articles on his computer rather than doing his work. Id. Romanino and Lavitt allegedly

treated Ford better than Sanderson because he is white. Id. ¶¶ 41-42. Sanderson alleges that Ford

travelled with Lavitt to meet with “[Sanderson’s] departments” at Wal-Mart headquarters in

Bentonville, Arkansas. Id. ¶ 43. Sanderson interpreted this as Lavitt “groom[ing]” Ford for the lead

planner position with his departments. Id. Although Sanderson concedes that Ford was “a talented

[junior] planner,” he also alleges that he had not worked with Walmart directly. Id. Indeed,

Sanderson alleges that Ford took “several training courses about Walmart planning” when he arrived

at Leg Apparel. Id. In contrast, Sanderson had over eight years of experience working with

Walmart. Id. Yet despite his relative lack of experience, Sanderson alleges that management wanted

to push Ford for a leadership role on the Walmart account. Id. Sanderson alleges that he relayed


                                                  6
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 7 of 23



these concerns to Borrelli. Id. ¶ 40.

        On September 13, 2017—just two days later—Sanderson called in sick to work. Id. ¶ 45.

He alleges that he was “unable to work” because he was “emotionally distressed[.]” Id. That was

because co-workers allegedly spoke to him “abrasive[ly]” after they learned about his email to

Romanino. Id. Although he called in sick, Romanino allegedly assigned Sanderson a “Spring 2018

Initial Set Project” with a deadline of September 15, 2017. Id. ¶ 46. So on September 13, Sanderson

worked from home. Id. ¶ 47. When he finished part of his assigned project, Sanderson emailed the

finished product to Romanino and Ford at 2:45 p.m. Id. But his email did not go through because

he could no longer connect to the company server. Id.

        Ten minutes later, Sanderson received a call from Borelli and Defendant Stuart Diamond,

the CFO of Leg Apparel and Amiee Lynn. Id. ¶ 48. Diamond allegedly told Sanderson that he was

terminated because it was “in the best interest of the company.” Id.

        Two days after he was terminated, Sanderson filed a complaint with the United States Equal

Employment Opportunity Commission (“EEOC”). Id. ¶ 49; see also Ex. C to AC. Sanderson alleges

that Diamond admitted that the company retaliated against him for complaining about

discrimination. AC ¶ 50. Ten days later, Sanderson sent a “Formal Grievance” letter to Leg

Apparel. Id. ¶ 51; see also Ex. E to AC.

        About two weeks after he was terminated, Sanderson filed a charge with the New York State

Division of Human Rights (“NYSDHR”). AC ¶ 65; see also Ex. F to AC. In March 2018, the

NYSDHR determined that there was probable cause to believe that Leg Apparel and Amiee Lynn

had discriminated against Sanderson because of his race and perceived sexual orientation. AC ¶ 69;

see also Ex. K to AC. But the EEOC declined to pursue the charge because of a “work sharing

agreement” between the EEOC and the NYSDHR. Ex. M to AC. The EEOC’s letter also noted

that Sanderson “preserve[d] [his] right to request a Notice of Right to Sue from the EEOC” after


                                                  7
          Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 8 of 23



the complaint was pending with the NYSDHR for 180 days. Id.

         In May 2019, Sanderson requested an administrative closure from the NYSDHR so that he

could sue in federal district court. AC ¶ 73; see also Ex. O to AC. That request was granted and the

NYSDHR issued an Administrative Convenience Dismissal of the NYSDHR investigation. AC

¶ 74; see also Ex. Q to AC. In August 2019, Sanderson received a Right to Sue letter from the

EEOC. AC ¶ 77; see also Ex. S to AC.

         B. Procedural History

         Sanderson began this case in September 2019. Dkt No. 1. He amended his complaint in

January 2020. Dkt No. 48. The amended complaint asserts fourteen claims for relief. AC ¶¶ 85-

160. Counts one, three, five, and eight assert claims for race and gender discrimination under 42

U.S.C. § 1981, 3 Title VII, the New York State Human Rights Law (“NYSHRL”), and New York

City Human Rights Law (“NYCHRL”). AC ¶¶ 85-90, 95-101, 106-12, 122-28. Counts two, four,

six, and nine assert claims for retaliation under section 1981, Title VII, the NYSHRL, and the

NYCHRL. Id. ¶¶ 91-94, 102-105, 113-16, 129-32. Counts seven and ten allege that Spolansky,

Romanino, and Diamond aided and abetted violations of the NYSHRL and the NYCHRL. Id.

¶¶ 117-21, 133-37. Counts eleven, twelve, thirteen, and fourteen assert claims for hostile work

environment race and gender discrimination under Title VII, section 1981, the NYSHRL, and the

NYCHRL. Id. ¶¶ 138-60. In his opposition, Sanderson clarified that in his amended complaint, he

intended to allege a claim for negligent infliction of emotional distress under New York law. Opp.

at 21-23. And although Sanderson did not formally assert a cause of action for negligent infliction

of emotional distress, his amended complaint repeatedly alleges that Defendants caused him



3 Sanderson’s opposition notes that he did not intend to allege gender or sex discrimination under section 1981. Opp. at
15. In any event, “[s]ection 1981 solely prohibits discrimination on the basis of race and does not apply to gender,
religion, national origin, or age discrimination.” Mazurkiewicz v. New York City Health & Hosps. Corp., No. 09 CIV
5962(WHP), 2010 WL 3958852, at *4 (S.D.N.Y. Sept. 16, 2010) (citing Anderson v. Conboy, 156 F.3d 167, 170 (2d Cir.
1998)).

                                                           8
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 9 of 23



emotional distress. See, e.g., AC ¶¶ 95, 97, 108. Because Sanderson is pro se, the Court construes the

amended complaint as raising a claim for negligent infliction of emotional distress.

        Defendants moved to dismiss Sanderson’s discrimination, hostile work environment, aiding

and abetting, and negligent infliction of emotional distress claims; Defendants did not move to

dismiss Sanderson’s retaliation claims. Dkt Nos. 62-63. Sanderson opposed the motion, Dkt No.

69, and Defendants replied, Dkt No. 71. Sanderson then filed a letter that the Court construed as a

sur-reply, Dkt No. 72, and Defendants responded to Sanderson’s sur-reply, Dkt No. 74.

II. LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If a complaint fails to meet this pleading standard, a

defendant may move to dismiss it for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). “To survive dismissal, the plaintiff must provide the grounds upon which his claim

rests through factual allegations sufficient ‘to raise a right to relief above the speculative level.’”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at

544).

        Determining whether a complaint states a plausible claim is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679 (citation omitted). A court must accept all facts alleged in the complaint as true and draw all

reasonable inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124


                                                      9
          Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 10 of 23



(2d Cir. 2008) (per curiam). But a complaint that offers “labels and conclusions” or “naked

assertion[s]” without “further factual enhancement” will not survive a motion to dismiss. Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 555, 557).

          Sanderson is pro se, so the Court must construe the amended complaint “liberally to raise the

strongest arguments it suggests.” Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014); see also Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally construed[.]’”) (quotation

omitted). Courts must afford pro se plaintiffs “special solicitude” before granting motions to dismiss.

Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994). Even so, “dismissal of a pro se complaint is . . .

appropriate where a plaintiff has clearly failed to meet minimum pleading requirements.” Rahman v.

Schriro, 22 F. Supp. 3d 305, 310 (S.D.N.Y. 2014) (citing Rodriguez v. Weprin, 116 F.3d 62, 65 (2d Cir.

1997)).

          On a motion to dismiss, a court may ordinarily “consider only the complaint, any written

instrument attached to the complaint as an exhibit, any statements or documents incorporated in it

by reference, and any document upon which the complaint heavily relies.” In re Thelen LLP, 736

F.3d 213, 219 (2d Cir. 2013). But “allegations made in a pro se plaintiff’s memorandum of law, where

they are consistent with those in the complaint, may also be considered on a motion to dismiss.”

Braxton, 2010 WL 1010001, at *1; see also Rosado v. Herard, No. 12 Civ. 8943(PGG)(FM), 2013 WL

6170631, at *3 (S.D.N.Y. Nov. 25, 2013) (citation omitted). The Court has thus considered the

factual allegations in Sanderson’s opposition.

III. DISCUSSION

          A. Race Discrimination Claims

          Sanderson has plausibly alleged claims for racial discrimination under federal, state, and local

law. Title VII prohibits an employer from discriminating in “compensation, terms, conditions, or

privileges of employment, because of [an] individual’s race, color, religion, sex or national origin.”


                                                      10
          Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 11 of 23



42 U.S.C. § 2000e-2(a)(l). Section 1981 also prohibits employment discrimination by private

employers. See id. § 1981. 4 The NYSHRL likewise prohibits employers from discriminating based

on race, color, sex, gender, and sexual orientation. See N.Y. Exec. Law § 296. And the NYCHRL

prohibits employers from discriminating “because of the actual or perceived age, race, creed, color,

national origin, gender, disability, marital status, partnership status, caregiver status, sexual and

reproductive health decisions, sexual orientation, uniformed service or alienage or citizenship status

of any person[.]” N.Y.C. Admin. Code § 8-107(1)(a).

         Defendants raise as a threshold argument that the Court should not consider Sanderson’s

race discrimination claims because he did not raise those claims before the EEOC or the NYSDHR.

A plaintiff alleging a federal employment discrimination claim “must exhaust administrative

remedies through the EEOC” or an analogous state agency such as the NYSDHR. Soules v.

Connecticut, Dep’t of Emergency Servs. & Pub. Prot., 882 F.3d 52, 57 (2d Cir. 2018) (citations omitted).

         Sanderson meets the exhaustion requirement. True, neither Sanderson’s initial EEOC or

NYSDHR complaints alleged race discrimination. See Ex. C and F to AC. But the NYSDHR issued

a probable cause determination in March 2018 that “[t]he Division’s investigation has uncovered

evidence supporting an inference of employment discrimination based on [Sanderson’s] perceived

sexual orientation and race[.]” Ex. K to AC at 4 (emphasis added). So it is disingenuous for

Defendants to suggest that the EEOC or the NYSDHR “cannot reasonably have been expected to

investigate whether he experienced a hostile work environment based on race.” Memorandum of

Law in Support of Motion to Dismiss (“Mem.”), Dkt No. 63, at 6 n.2. The NYSDHR did

investigate whether Defendants racially discriminated against Sanderson. The exhaustion


4See id. § 1981(a) (“All persons within the jurisdiction of the United States shall have the same right in every State and
Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and
proceedings for the security of persons and property as is enjoyed by white citizens[.]”); see also Patterson v. Cty. of Oneida,
375 F.3d 206, 224 (2d Cir. 2004) (“[Section 1981] outlaws discrimination with respect to the enjoyment of benefits,
privileges, terms, and conditions of a contractual relationship, such as employment.”).

                                                              11
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 12 of 23



requirement does not bar Sanderson’s race discrimination claim.

         Sanderson has plausibly alleged a prima facie case of race discrimination under federal law. To

state a prima facie case of discrimination under Title VII and section 1981, a plaintiff must allege “(1)

that she is a member of a protected class, (2) that she was qualified for the position . . . , (3) that she

suffered an adverse employment action, and (4) [that she] can sustain a minimal burden of showing

facts suggesting an inference of discriminatory motivation.” Littlejohn v. City of N.Y., 795 F.3d 297,

311 (2d Cir. 2015).

         Sanderson has met this pleading burden. Sanderson has alleged that he is Black and that he

was qualified for his position. He has also alleged that he was assigned a disproportionately heavy

workload relative to his white colleagues, which is an adverse employment action. See Feingold v. New

York, 366 F.3d 138, 152-53 (2d Cir. 2004) (“Feingold’s allegations, if true, would show that he

experienced two adverse employment actions: the assignment of a disproportionately heavy

workload, and termination.”). Granted, “allegations of excessive work” do not necessarily qualify as

an “adverse employment action[.]” Fridia v. Henderson, No. 99 CIV. 10749 BSJ, 2000 WL 1772779,

at *7 (S.D.N.Y. Nov. 30, 2000) (citation omitted). But Sanderson alleges that his workload was

heavier than similarly situated white colleagues. Feingold held that allegations of a disproportionate

workload can qualify as an adverse employment action. Feingold, 366 F.3d at 152-53. And because

Sanderson alleges that his white colleagues were assigned less work, Sanderson has met his minimal

burden to allege facts suggesting an inference of discriminatory motivation. 5

         Defendants argue that Sanderson’s allegation of disproportionate workload does not support

an inference of discrimination. See Mem. at 9 (citing Hunter v. St. Francis Hosp., 281 F. Supp. 2d 534,


5 Sanderson also alleges that his white coworkers made racially insensitive remarks to provoke a confrontation with him.
AC ¶¶ 14-15, 17-18. Defendants dismiss these comments as insignificant. See Mem. at 8-9. These comments, in
themselves, may have been inadequate to support even a minimal inference of discriminatory treatment. But
Sanderson’s allegation that he was assigned a disproportionate workload is adequate to support such an inference, so the
Court need not rely on those comments alone to conclude that Sanderson has pleaded a prima facie case of race
discrimination.

                                                          12
          Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 13 of 23



545 (E.D.N.Y. 2003); Sotomayor v. City of New York, 862 F. Supp. 2d 226, 255 (E.D.N.Y. 2012)). That

argument is unavailing. Both Hunter and Sotomayor are inapposite because they were decided at

summary judgment. And more importantly, the Second Circuit held in Feingold that an employee’s

allegation that he was assigned a “disproportionately heavy workload” supported a plausible

inference of discrimination. Feingold, 366 F.3d at 153 (“If a trier-of-fact credited” the allegations that

a white employee faced a “disproportionately heavy workload” relative to African-American

employees, “it could conclude that Feingold was subjected to disparate treatment under

circumstances giving rise to an inference of racial discrimination.”). So Sanderson’s allegations that

he was assigned more work than Ford—a white colleague with similar job responsibilities—are

adequate to survive Defendants’ motion to dismiss. 6

         Sanderson has also adequately pleaded a claim for race discrimination under the NYSHRL.

Employment discrimination claims under the NYSHRL are subject to the same standards as claims

under Title VII and section 1981. See Weinstock v. Columbia Univ., 224 F.3d 33, 42 n.l (2d Cir. 2000).

Sanderson has plausibly alleged claims under Title VII and section 1981, so he has also plausibly

alleged a claim under the NYSHRL.

         And Sanderson has plausibly alleged a claim for race discrimination under the NYCHRL.



6 In their reply papers, Defendants note that Sanderson’s opposition states that he is not arguing that he was terminated
because of his race. See Reply Memorandum in Support of Motion To Dismiss (Rep.), Dkt No. 71, at 5 (citing Opp. at
11). Defendants argue that this concession “obliterates” Sanderson’s ability to make a prima facie showing of race
discrimination. Id. Overheated rhetoric aside, Defendants ignore, either willfully or negligently, that allegations of a
disproportionate workload can qualify as an adverse employment action. Indeed, Defendants did not cite Feingold in
their briefing, instead citing inapposite cases and making the dubious argument that “additional workload” does not
qualify as an adverse employment action. Rep. at 6. (citation omitted). That argument slides perilously close to
“misleading” territory. As noted above, it is true that allegations of a heavy workload do not themselves support an
inference of discrimination. But the Second Circuit could not have been clearer in Feingold that allegations that an
employee was assigned a disproportionate workload because of his race—which is precisely what Sanderson has alleged
in this case—are adequate to support an inference of discrimination. Counsel for Defendants is reminded that it has “an
ethical obligation to ‘disclose to the tribunal controlling legal authority known to the lawyer to be directly adverse to the
position of the client and not disclosed by opposing counsel.’” Vill. of Freeport v. Barrella, 814 F.3d 594, 609 n.60 (2d Cir.
2016) (quoting N.Y. Rules of Prof’l Conduct 3.3(a)(2)); see also United States v. Gaines, 295 F.3d 293, 302 (2d Cir. 2002)
(observing that “failure to cite controlling authority ‘is at best inexcusably poor lawyering and at worst suggests counsel’s
ignorance or violation of’” the rules of professional conduct). Breach of that duty can result in sanctions.

                                                             13
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 14 of 23



Although NYCHRL claims had for many years “been treated as coextensive with state and federal

counterparts,” the New York City Council, in passing the Local Civil Rights Restoration Act of 2005

(the “Restoration Act”), “rejected such equivalence” in favor of a broader remedial scope. Loeffler v.

Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009). The Restoration Act established two new

rules of construction for the NYCHRL: (1) “a ‘one-way ratchet,’ by which interpretations of state

and federal civil rights statutes can serve only ‘as a floor below which the City’s Human Rights law

cannot fall’”; and (2) a requirement that the NYCHRL provisions “be construed liberally for the

accomplishment of the uniquely broad and remedial purposes thereof, regardless of whether federal

or New York State civil and human rights laws, including those laws with provisions comparably-

worded to provisions of this title[,] have been so construed.” Mihalik v. Credit Agricole Cheuvreux N.

Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (quoting Restoration Act §§ 1, 7). The Second Circuit has

clarified that these amendments to the Restoration Act require courts to analyze NYCHRL claims

“separately and independently from any federal and state law claims.” Id. The NYCHRL must be

construed “broadly in favor of discrimination plaintiffs, to the extent that such a construction is

reasonably possible.” Id. (quoting Albunio v. City of New York, 16 N.Y.3d 472, 477-78 (2011)).

Sanderson has plausibly alleged disparate treatment claims under federal and state law and these laws

serve as a floor below which NYCHRL claims cannot fall, so he has plausibly alleged an NYCHRL

race discrimination claim.

         Sanderson’s claims for hostile work environment racial discrimination survive for much the

same reason. 7 To state a claim for a hostile work environment under federal law, a plaintiff must


7 Sanderson pleaded his “adverse employment action” and “hostile work environment” theories as separate causes of
action, so the Court analyzes them separately. But these are two ways of proving a claim for disparate treatment. See,
e.g., Feingold, 366 F.3d at 149 (“A plaintiff may establish a claim of disparate treatment under Title VII either (1) by
showing that he has suffered an adverse job action under circumstances giving rise to an inference of discrimination on
the basis of race, color, religion, sex, or national origin, or (2) by demonstrating that harassment on one or more of these
bases amounted to a hostile work environment.”). There may thus be little, if any, practical difference if Sanderson
proceeds on only an “adverse employment action” theory or both “adverse employment action” and “hostile work
environment” theories.

                                                            14
        Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 15 of 23



“plead facts that would tend to show that the complained of conduct: (1) ‘is objectively severe or

pervasive—that is, creates an environment that a reasonable person would find hostile or abusive’;

(2) creates an environment ‘that the plaintiff subjectively perceives as hostile or abusive’; and (3)

‘creates such an environment because of the plaintiff’s [protected characteristic].’” Patane v. Clark,

508 F.3d 106, 113 (2d Cir. 2007) (citation omitted).

        “Whether the challenged conduct is sufficiently severe or pervasive depends on the totality

of the circumstances.” Aulicino v. New York City Dep’t of Homeless Servs., 580 F.3d 73, 82 (2d Cir.

2009) (quotation omitted). “The Supreme Court in [Harris v. Forklift Sys., Inc., 510 U.S. 17 (1993)]

‘established a non-exclusive list of factors’ to consider in this regard: ‘(1) the frequency of the

discriminatory conduct; (2) its severity; (3) whether the conduct was physically threatening or

humiliating, or a mere “offensive utterance”; (4) whether the conduct unreasonably interfered with

plaintiff’s work; and (5) what psychological harm, if any, resulted.’” Id. (citations omitted).

“Ultimately, to avoid dismissal under FRCP 12(b)(6), a plaintiff need only plead facts sufficient to

support the conclusion that she was faced with harassment of such quality or quantity that a

reasonable employee would find the conditions of her employment altered for the worse, and [the

Second Circuit has] repeatedly cautioned against setting the bar too high in this context.” Patane,

508 F.3d at 113.

        Sanderson’s allegations are adequate to plead that he was subjected to objectively severe or

pervasive conduct. Most importantly, Sanderson has alleged that he was assigned a disproportionate

workload because of his race. “[A]llegations of a heavier workload alone can[] support a viable

hostile work environment claim” if the “plaintiff was subjected to ‘disproportionately burdensome

work assignments.’” Wilson v. Family Dollar Stores of New York, Inc., No. CIV A CV-06-639 (DGT),

2008 WL 4426957, at *8 (E.D.N.Y. Sept. 25, 2008) (quoting Garone v. UPS, 436 F. Supp. 2d 448, 467

(E.D.N.Y. 2006)), aff’d, 374 F. App’x 156 (2d Cir. 2010); see also Raniola v. Bratton, 243 F.3d 610, 621


                                                   15
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 16 of 23



(2d Cir. 2001). A reasonable employee could find that the assignment of a disproportionate

workload altered her employment conditions “for the worse.” Patane, 508 F.3d at 113.

        Sanderson also alleges that his white colleagues made four racially insensitive remarks and

that his white colleagues received praise for their work and Sanderson did not. And Sanderson

alleges that his white colleagues talked loudly while he was on the phone with clients but did not do

so when white employees were on the phone. Standing alone, these allegations might fail to plead

that a plaintiff was subjected to an objectively hostile work environment. But together with the

allegations that he was assigned a disproportionately heavy workload, Sanderson has pleaded that he

faced an objectively hostile work environment.

        Sanderson has also plausibly alleged that he subjectively perceived his environment as

hostile. Sanderson’s amended complaint teems with allegations that his colleagues’ racially

insensitive actions distressed him emotionally. And Sanderson has adequately pleaded that he faced

a hostile work environment because of his race. So Sanderson has plausibly alleged a hostile work

environment claim. 8

        B. Sex Discrimination Claims

        Sanderson has plausibly alleged a claim for sex discrimination. The standard for a plaintiff to

allege a prima facie case of gender discrimination is the same as for a claim for race discrimination.

To reiterate, a plaintiff must allege “(1) that she is a member of a protected class, (2) that she was

qualified for the position . . . (3) that she suffered an adverse employment action, and (4) [that she]

can sustain a minimal burden of showing facts suggesting an inference of discriminatory motivation.”

Littlejohn, 795 F.3d at 311.

        Sanderson has adequately alleged that he is a member of a protected class under federal law.


8The standard for a hostile work environment claim under the NYSHRL is the same as under Title VII and section
1981. See Summa v. Hofstra Univ., 708 F.3d 115, 123-24 (2d Cir. 2013). And Sanderson’s NYCHRL hostile work
environment claim also survives because the NYCHRL is a one-way ratchet.

                                                        16
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 17 of 23



Sanderson alleges that Defendants discriminated against him based on his perceived sexual

orientation. The Second Circuit has held that “sexual orientation discrimination is a form of sex

discrimination” under Title VII. Zarda v. Altitude Express, Inc., 883 F.3d 100, 131-32 (2d Cir. 2018)

(en banc). 9 And under state and city law, it is unlawful for employers to discriminate based on

sexual orientation. See N.Y. Exec. Law § 296; N.Y.C. Admin. Code § 8-107(1)(a).

         Defendants argue that because Sanderson has not alleged that he is not heterosexual, he

cannot bring a sex discrimination claim. That argument is unpersuasive. Courts in this District have

interpreted Zarda to apply to claims based on perceived sexual orientation. See, e.g., Jamiel v. Maison

Kayser@USA.com, No. 19-CV-1389 (GBD), 2019 U.S. Dist. LEXIS 90700, at *8 n.3 (S.D.N.Y. May

22, 2019) (“The Second Circuit has recognized employment discrimination claims based on

perceived sexual orientation as ‘a subset of sex discrimination’ barred by Title VII.” (quoting Zarda,

883 F.3d at 112, 131)); Johnson v. City of New York, No. 18-CV-9600 (AJN), 2020 WL 2036708, at *4

(S.D.N.Y. Apr. 28, 2020) (“Plaintiff has therefore provided at least minimal support to raise an

inference of discrimination on the basis of perceived sexual orientation.”). That makes sense, not

least because the Zarda plurality grounded its opinion in the notion that sexual orientation

discrimination is a form of sex stereotyping. 10 883 F.3d at 119-23. And more importantly,

Defendants have not offered a reason to distinguish between actual and perceived sexual

orientation. Cf. Hively v. Ivy Tech Cmty. Coll. of Ind., 853 F.3d 339, 371 n.9 (7th Cir. 2017) (Sykes, J.,

dissenting) (arguing that “the law should not distinguish between claims of discrimination for ‘acting

gay’ and claims of discrimination for ‘being gay’”). The Court sees no reason for this distinction. So

the mere fact that Sanderson has not alleged that he is not heterosexual does not compel dismissal




9The Supreme Court granted certiorari in Zarda and the case is pending before the Supreme Court.
10Only six of the thirteen en banc judges joined the portion of the opinion in Zarda describing sexual orientation
discrimination as a form of sex stereotyping.

                                                           17
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 18 of 23



of his claims. 11

         Sanderson has also alleged the other three elements necessary to satisfy his pleading burden.

He has alleged that he was otherwise qualified for his job as a planner. He has also alleged that he

suffered an adverse employment action because he was terminated. And Sanderson alleges that he

was terminated just days after Romanino made a derisive remark about his sexual orientation. That

suffices to meet Sanderson’s “minimal burden” to suggest that he was terminated because of

Romanino’s perception of his sexual orientation. Littlejohn, 795 F.3d at 311.

         But Sanderson’s hostile work environment gender discrimination claim is inadequately

pleaded. Sanderson alleges that Romanino joked to coworkers that he was on Martha’s Vineyard

with his boyfriend. And Sanderson alleges that Romanino made two disparaging comments—twice

asking whether a client contact at Walmart was Sanderson’s “boyfriend.” Defendants’ attempt to

frame these questions as “neutral inquir[ies]” that are “neither inherently derogatory nor offensive”

is laughable. Opp. at 18. Sanderson has alleged that Romanino intended to embarrass him and that

she laughed with a coworker after making these remarks. As alleged, Romanino was not earnestly

asking whether Sanderson’s client contacts at Walmart were his boyfriends. But even so, incidents

of discrimination “must be more than episodic” to support a hostile work environment claim.

Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014) (quoting Alfano v. Costello, 294 F.3d 365, 374 (2d

Cir. 2002)). Rather, “they must be sufficiently continuous and concerted in order to be deemed

pervasive.” Harris, 510 U.S. at 21-22. No reasonable factfinder could find that the three comments

of which Sanderson complains were pervasive enough to create an objectively hostile work

environment. So Sanderson has not plausibly alleged a sex- or gender-based hostile work

environment claim. But he has adequately pleaded an “adverse employment action” theory of sex


11Sanderson does not specifically allege claims for sexual orientation discrimination under the NYSHRL and NYCHRL.
But the Court must construe Sanderson’s amended complaint liberally because he is pro se. The Court thus construes the
amended complaint to raise claims for sexual orientation discrimination under state and city law.

                                                         18
        Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 19 of 23



and sexual orientation discrimination.

        C. Individual Liability Claims

        Sanderson has plausibly alleged claims for individual liability against Defendants. Sanderson

seeks to impose individual liability on Spolansky, Diamond, and Romanino under both the

NYSHRL and NYCHRL. “Unlike Title VII, the NYSHRL allows for individual liability. There are

two available theories of liability: where the individual defendant is considered an ‘employer,’ or

where the defendant aided and abetted the unlawful discriminatory acts of others.” Xiang v. Eagle

Enterprises, LLC, No. 19 CIV. 1752 (PAE), 2020 WL 248941, at *5 (S.D.N.Y. Jan. 16, 2020) (citing

N.Y. Exec. Law § 296(1), id. § 296(6)). “An individual defendant is liable as an ‘employer’ under

§ 296(1) ‘when that individual has an ownership interest in the relevant organization or the power to

do more than carry out personnel decisions made by others,’ i.e., the power to hire or fire.” Id.

(quoting Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 57 (2d Cir. 2012)).

        “The NYSHRL’s aiding and abetting provision makes it unlawful ‘for any person to aid,

abet, incite, compel or coerce the doing of any of the acts forbidden under this article, or attempt to

do so.’” Id. (quoting N.Y. Exec. Law § 296(6)). “The Second Circuit has held that ‘this language

allows a co-worker who actually participates in the conduct giving rise to a discrimination claim to

be held liable under the NYSHRL even though that co-worker lacked the authority to either hire or

fire the plaintiff.’” Id. (quoting Feingold, 366 F.3d at 158) (brackets omitted). “This extends to

personal liability for aiding and abetting allegedly unlawful discrimination by an employer even

where an individual defendant’s actions serve as the predicate for the employer’s vicarious liability,

so long as the employer’s conduct has also been found to be discriminatory under the NYSHRL.”

Id. (citations and quotation marks omitted).

        Sanderson has plausibly alleged claims for individual liability against Spolansky. Defendants

argue that Sanderson has not alleged that Spolansky was even indirectly involved in any of the


                                                    19
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 20 of 23



discrimination he alleges. But Sanderson has pleaded that Spolansky is the president of Leg Apparel.

In that role, it is reasonable to infer that he exercised the power to hire and fire employees like

Sanderson. Sanderson has thus alleged that Spolansky is an “employer” within the NYSHRL’s

definition. Although Sanderson asserted a claim for aider and abettor liability, that is only one

theory of individual liability. And the Court construes Sanderson’s complaint liberally because he is

pro se. So the Court will not dismiss Sanderson’s claim for individual liability against Spolansky. 12

         Sanderson has also plausibly alleged that Romanino is subject to individual liability.

Defendants argue that Romanino cannot be held liable as an aider and abettor because her

comments about whether Sanderson’s client was his “boyfriend” undergird Sanderson’s gender

discrimination claim and “an individual cannot aid and abet her own alleged discriminatory

conduct.” Mem. at 16 (citing Matter of Med. Express Ambulance Corp. v. Kirkland, 913 N.Y.S.2d 296 (2d

Dep’t 2010)). But the NYSHRL extends personal liability “for aiding and abetting allegedly unlawful

discrimination by an employer even where an individual defendant’s actions serve as the predicate

for the employer’s vicarious liability, so long as the employer’s conduct has also been found to be

discriminatory under the NYSHRL.” Xiang, 2020 WL 248941, at *5. Kirkland is also distinguishable.

There, “there was no cognizable legal basis for holding” the employer, Medical Express Ambulance

Corporation, liable under the NYSHRL. Kirkland, 913 N.Y.S.2d at 299. By contrast, Sanderson has

alleged claims against Leg Apparel and Amiee Lynn, and Defendants do not argue that there is no

basis to hold these entities liable. So Sanderson has plausibly alleged that Romanino is subject to

individual liability under the NYSHRL.

         Sanderson has also plausibly alleged that Spolansky and Romanino are subject to individual

liability under the NYCHRL. “Since the NYSHRL uses virtually identical language to the applicable



12Defendants cite Springs v. City of New York, No. 17-CV-451 (AJN), 2019 WL 1429567, at *15 (S.D.N.Y. Mar. 29, 2019),
but that case is inapt. It was decided on summary judgment, and it did not consider the “employer” liability theory.

                                                         20
         Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 21 of 23



NYCHRL provision, claims under both statutes are subject to the same analysis.” Hughes v. Twenty-

First Century Fox, Inc., 304 F. Supp. 3d 429, 450-51 (S.D.N.Y. 2018) (quotation omitted). Even if the

standards are different, the NYCHRL is a “one-way ratchet.” Mihalik, 715 F.3d 102, 109. Because

Sanderson has plausibly alleged that Spolansky and Romanino are individually liable under the

NYSHRL, he has also done so under the NYCHRL.

         D. Negligent Infliction of Emotional Distress

         Sanderson’s claim for negligent infliction of emotional distress is dismissed. In the amended

complaint, Sanderson appears to allege an intentional infliction of emotional distress claim. But in

his opposition and sur-reply, Sanderson clarifies that he intended to allege a negligent infliction of

emotional distress claim. 13 “Under New York law, a plaintiff may recover for negligent infliction of

emotional distress under one of two theories: (1) the ‘bystander theory’ or (2) the ‘direct duty

theory.’” Wahlstrom v. Metro-N. Commuter R.R., 89 F. Supp. 2d 506, 531 (S.D.N.Y. 2000) (citations

omitted); see also Mortise v. United States, 102 F.3d 693, 696 (2d Cir. 1996). “New York also recognizes

a cause of action in cases where there is ‘an especial likelihood of genuine and serious mental

distress, arising from special circumstances, which serves as a guarantee that the claim is not

spurious.’” Baker v. Dorfman, 239 F.3d 415, 421 (2d Cir. 2000) (quoting Johnson v. New York, 37

N.Y.2d 378, 382 (1975).

         The “bystander theory” requires the plaintiff to allege that she has “witnessed the death or

serious bodily injury of a member of her immediate family.” Wahlstrom, 89 F. Supp. 2d at 531 (citing

Mortise, 102 F.3d at 693). The “direct duty theory” requires a plaintiff to allege that she “suffered an

emotional injury from [a defendant’s] breach of a duty which unreasonably endangered her own

physical safety” or “caused her to fear for her physical safety.” Id. (citing Mortise, 102 F.3d at 693;


13 Even if Sanderson sought to bring a claim for intentional infliction of emotional distress, the claim would likely be
time barred. See Mariani v. Consol. Edison Co., 982 F. Supp. 267, 273 (S.D.N.Y. 1997) (observing that there is a one-year
statute of limitations for intentional infliction of emotional distress claims under New York law).

                                                            21
        Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 22 of 23



Johnson v. New York City Bd. of Educ., 704 N.Y.S.2d 281, 282-83 (2d Dep’t 2000)). “The duty alleged

‘must be specific to the plaintiff, and not some amorphous, free-floating duty to society.’” Id.

(quoting Mortise, 102 F.3d at 693). And “to recover for her emotional injuries, [a] plaintiff must

demonstrate that she experienced contemporaneous or consequential physical harm.” Id. (citing

Bertuzzi v. Chase Manhattan Bank, N.A., No. 98 Civ. 5968 (SAS), 1999 WL 759997, at *7 n.3

(S.D.N.Y. Sept. 24, 1999); Iannotti v. City of Amsterdam, 639 N.Y.S.2d 537, 538 (3d Dep’t 1996)).

        Sanderson has not plausibly alleged a negligent infliction of emotional distress claim under

any theory. He has failed to allege any facts that would support a claim for negligent infliction of

emotional distress under the bystander theory. He has also not plausibly alleged that Defendants

caused him to fear for his physical safety. And alleged workplace discrimination does not constitute

“special circumstances” that confer a “guarantee of genuineness.” Baker, 239 F.3d at 421 (quoting

Johnson, 37 N.Y.2d at 384). Sanderson has also failed to allege that he experienced any physical

harm. So Sanderson’s negligent infliction of emotional distress claim is inadequately pleaded.

IV. CONCLUSION

        Defendants’ partial motion to dismiss is GRANTED in part and DENIED in part.

Sanderson’s claims for gender-based hostile work environment discrimination and negligent

infliction of emotional distress are dismissed. Sanderson may replead those claims. See Cortec Indus.,

Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“It is the usual practice upon granting a

motion to dismiss to allow leave to replead.”). Any amended complaint must be filed no later than

twenty-one days from the date of this order. If Sanderson chooses not to replead the claims the




                                                   22
        Case 1:19-cv-08423-GHW Document 79 Filed 06/11/20 Page 23 of 23



Court has dismissed, the parties will continue to litigate the remaining claims.

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 62.

SO ORDERED.

Dated: June 11, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   23
